 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made effective as of July 28,
2015 (the “Effective Date”), by and between Sunnyside Federal Savings and Loan
Association of Irvington, a stock savings association (the “Association”) and
Edward Lipkus (“Executive”). The Association and Executive are sometimes
collectively referred to herein as the “parties.” Any reference to the “Company”
shall mean Sunnyside Bancorp, Inc., the holding company of the Association. The
Company is a signatory to this Agreement for the purpose of guaranteeing the
Association’s performance hereunder.

 

WITNESSETH

 

WHEREAS, Executive is currently employed as Vice President and Chief Financial
Officer of the Association;

 

WHEREAS, the Association has adopted a Plan of Conversion and has converted to a
stock savings association and become a wholly owned subsidiary of the Company;

 

WHEREAS, the Association desires to assure itself of the continued availability
of the Executive’s services as provided in this Agreement; and

 

WHEREAS, the Executive is willing to serve the Association on the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the terms and conditions hereinafter provided, the parties hereby agree as
follows:

 

1.POSITION AND RESPONSIBILITIES.

 

During the term of this Agreement, Executive shall serve as Vice President and
Chief Financial Officer. Executive shall perform such executive services for the
Association as may be consistent with his titles and from time to time assigned
to him by the Association's Board of Directors or the President and Chief
Executive Officer of the Association. Executive also agrees to serve, if
elected, as an officer and director of any affiliate of the Association.

 

2.TERM AND DUTIES.

 

(a)          One Year Contract; Annual Renewal. The term of this Agreement will
begin as of the Effective Date and shall continue thereafter for a period of one
(1) year. Beginning on the annual anniversary date of this Agreement, and on
each annual anniversary date thereafter, the term of this Agreement shall be
extended for a period of one year in addition to the then-remaining term;
provided that (1) the Association has not given notice to the Executive in
writing at least ninety (90) days prior to such renewal date that the term of
this Agreement shall not be extended further; and (2) prior to such renewal
date, the disinterested members of the Board of Directors of the Association
(the “Board”) have explicitly reviewed and approved the extension and the
results thereof shall be included in the minutes of the Board’s meeting. On an
annual basis prior to the deadline for the notice period referenced above, the
Board shall conduct

 

 

 

 

a performance review of the Executive for purposes of determining whether to
provide notice of non-renewal. Reference herein to the term of this Agreement
shall refer to both such initial term and such extended terms.

 

(b)          Termination of Agreement. Notwithstanding anything contained in
this Agreement to the contrary, either Executive or the Association may
terminate Executive’s employment with the Association at any time during the
term of this Agreement, subject to the terms and conditions of this Agreement.

 

(c)          Continued Employment Following Expiration of Term. Nothing in this
Agreement shall mandate or prohibit a continuation of Executive’s employment
following the expiration of the term of this Agreement, upon such terms and
conditions as the Association and Executive may mutually agree.

 

(d)          Duties; Membership on Other Boards. During the term of this
Agreement, except for periods of absence occasioned by illness, reasonable
vacation periods, and reasonable leaves of absence approved by the Board,
Executive shall devote substantially all of his business time, attention, skill,
and efforts to the faithful performance of his duties hereunder, including
activities and services related to the organization, operation and management of
the Association; provided, however, that, Executive may serve, or continue to
serve, on the boards of directors of, and hold any other offices or positions
in, business companies or business or civic organizations, which, in the Board’s
judgment, will not present any conflict of interest with the Association, or
materially affect the performance of Executive’s duties pursuant to this
Agreement. Executive shall provide the Board of Directors annually for its
approval a list of organizations for which the Executive acts as a director or
officer.

 

3.COMPENSATION, BENEFITS AND REIMBURSEMENT.

 

(a)  Base Salary. In consideration of Executive’s performance of the duties set
forth in Section 2, the Association shall provide Executive the compensation
specified in this Agreement. The Association shall pay Executive a salary of
$144,175 per year (“Base Salary”). The Base Salary shall be payable bimonthly,
or with such other frequency as officers of the Association are generally paid.
During the term of this Agreement, the Base Salary shall be reviewed at least
annually by the Board or by a committee designated by the Board, and the
Association may increase, but not decrease (except for a decrease that is
generally applicable to all employees) Executive’s Base Salary. Any increase in
Base Salary shall become “Base Salary” for purposes of this Agreement.

 

(b)   Bonus and Incentive Compensation. Executive shall be entitled to equitable
participation in incentive compensation and bonuses in any plan or arrangement
of the Association or the Company in which Executive is eligible to participate.
Nothing paid to Executive under any such plan or arrangement will be deemed to
be in lieu of other compensation to which Executive is entitled under this
Agreement.

 

(c)   Employee Benefits. The Association shall provide Executive with employee
benefit plans, arrangements and perquisites substantially equivalent to those in
which Executive was participating or from which he was deriving benefit
immediately prior to the commencement of

 

2

 

 

the term of this Agreement, and the Association shall not, without Executive’s
prior written consent, make any changes in such plans, arrangements or
perquisites that would adversely affect Executive’s rights or benefits
thereunder, except as to any changes that are applicable to all participating
employees. Without limiting the generality of the foregoing provisions of this
Section 3(c), Executive will be entitled to participate in and receive benefits
under any employee benefit plans including, but not limited to, retirement
plans, supplemental retirement plans, pension plans, profit-sharing plans,
health-and-accident insurance plans, medical coverage or any other employee
benefit plan or arrangement made available by the Association and/or the Company
in the future to its senior executives, including any stock benefit plans,
subject to and on a basis consistent with the terms, conditions and overall
administration of such plans and arrangements.

 

(d)   Paid Time Off. Executive shall be entitled to paid vacation time each year
during the term of this Agreement (measured on a fiscal or calendar year basis,
in accordance with the Association’s usual practices), as well as sick leave,
holidays and other paid absences in accordance with the Association’s policies
and procedures for senior executives. Any unused paid time off during an annual
period shall be treated in accordance with the Association’s personnel policies
as in effect from time to time.

 

(e)   Expense Reimbursements. The Association shall also pay or reimburse
Executive for all reasonable travel, entertainment and other reasonable expenses
incurred by Executive during the course of performing his obligations under this
Agreement, including, without limitation, fees for memberships in such clubs and
organizations as Executive and the Board shall mutually agree are necessary and
appropriate in connection with the performance of his duties under this
Agreement, upon presentation to the Association of an itemized account of such
expenses in such form as the Association may reasonably require, provided that
such payment or reimbursement shall be made as soon as practicable but in no
event later than March 15 of the year following the year in which such right to
such payment or reimbursement occurred.

 

4.PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.

 

(a)   Upon the occurrence of an Event of Termination (as herein defined) during
the term of this Agreement, the provisions of this Section 4 shall apply;
provided, however, that in the event the Executive’s employment terminates for
any reason other than Cause within twelve (12) months following a Change in
Control (as defined in Section 5 hereof), Section 5 shall apply instead. As used
in this Agreement, an “Event of Termination’’ shall mean and include any one or
more of the following:

 

(i)          the involuntary termination of Executive’s employment hereunder by
the Association for any reason other than termination governed by Section 5 (in
connection with or following a Change in Control), Section 6 (due to Disability
or death), Section 7 (due to Retirement), or Section 8 (for Cause), provided
that such termination constitutes a “Separation from Service” within the meaning
of Section 409A of the Internal Revenue Code (“Code”); or

 

(ii)         Executive’s resignation from the Association’s employ upon any of
the following, unless consented to by Executive:

 

3

 

 

(A)         a material change in Executive’s function, duties, or
responsibilities, which change would cause Executive’s position to become one of
lesser responsibility, importance, or scope from the position and
responsibilities described in Section 1, to which Executive has not agreed in
writing (and any such material change shall be deemed a continuing breach of
this Agreement by the Association);

 

(B)         a relocation of Executive’s principal place of employment to a
location that is more than fifteen miles from the location of the Association’s
principal executive offices as of the date of this Agreement;

 

(C)         a material reduction in the benefits and perquisites, including Base
Salary, to Executive from those being provided as of the Effective Date (except
for any reduction that is part of a reduction in pay or benefits that is
generally applicable to officers or employees of the Association);

 

(D)         a liquidation or dissolution of the Association; or

 

(E)         a material breach of this Agreement by the Association.

 

Upon the occurrence of any event described in clause (ii) above, Executive shall
have the right to elect to terminate his employment under this Agreement by
resignation for “Good Reason” upon not less than forty-five (45) days prior
written notice given within a reasonable period of time (not to exceed ninety
(90) days) after the event giving rise to the right to elect, which termination
by Executive shall be an Event of Termination. The Association shall have thirty
(30) days to cure the condition giving rise to the Event of Termination,
provided that the Association may elect to waive said thirty (30) day period.

 

(b)   Upon the occurrence of an Event of Termination, the Association shall pay
Executive, or, in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, as severance pay or liquidated
damages, or both, the Base Salary that Executive would be entitled to for the
remaining unexpired term of the Agreement. Such payment shall be paid in a lump
sum on the 30th day following the Executive’s Separation from Service (within
the meaning of Section 409A of the Code) and shall not be reduced in the event
Executive obtains other employment following the Event of Termination.
Notwithstanding the foregoing, Executive shall not be entitled to any payments
or benefits under this Section 4 unless and until (i) Executive executes a
release of his claims against the Association, the Company and any affiliate,
and their officers, directors, successors and assigns, releasing said persons
from any and all claims, rights, demands, causes of action, suits, arbitrations
or grievances relating to the employment relationship, including claims under
the Age Discrimination in Employment Act, but not including claims for benefits
under tax-qualified plans or other benefit plans in which Executive is vested,
claims for benefits required by applicable law or claims with respect to
obligations set forth in this Agreement that survive the termination of this
Agreement (the “Release”), and (ii) the payments and benefits shall begin on the
30th day following the date of the Executive’s Separation from Service, provided
that before that date, the Executive has signed (and not

 

4

 

 

revoked) the Release and the Release is irrevocable under the time period set
forth under applicable law.

 

(c)   Upon the occurrence of an Event of Termination, the Association shall
provide for the remaining unexpired term of the Agreement, nontaxable medical
and dental coverage substantially comparable, as reasonably available, to the
coverage maintained by the Association for Executive prior to the Event of
Termination with the Executive paying his share of the employee premiums, except
to the extent such coverage may be changed in its application to all Association
employees.

 

(d)   For purposes of this Agreement, a “Separation from Service” shall have
occurred if the Association and Executive reasonably anticipate that either no
further services will be performed by the Executive after the date of the Event
of Termination (whether as an employee or as an independent contractor) or the
level of further services performed will not exceed 49% of the average level of
bona fide services in the 12 months immediately preceding the Event of
Termination. For all purposes hereunder, the definition of Separation from
Service shall be interpreted consistent with Treasury Regulation Section
1.409A-1(h)(ii). If Executive is a Specified Employee, as defined in Code
Section 409A and any payment to be made under sub-paragraph (b) or (c) of this
Section 4 shall be determined to be subject to Code Section 409A, then if
required by Code Section 409A, such payment or a portion of such payment (to the
minimum extent possible) shall be delayed and shall be paid on the first day of
the seventh month following Executive’s Separation from Service.

 

5.CHANGE IN CONTROL.

 

(a)   Any payments made to Executive pursuant to this Section 5 are in lieu of
any payments that may otherwise be owed to Executive pursuant to this Agreement
under Section 4, such that Executive shall either receive payments pursuant to
Section 4 or pursuant to Section 5, but not pursuant to both Sections.

 

(b)   For purposes of this Agreement, the term “Change in Control” shall mean:

 

(i)          a change in control of a nature that would be required to be
reported in response to Item 5.01(a) of the current report on Form 8-K, as in
effect on the date hereof, pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), were the Company’s equity
shares registered under such Exchange Act; or

 

(ii)         a change in control of the Association within the meaning of the
Home Owner’s Loan Act, as amended (“HOLA”), and applicable rules and regulations
promulgated thereunder, as in effect at the time of the Change in Control; or

 

(iii)        any of the following events, upon which a Change in Control shall
be deemed to have occurred:

 

(A)         any “person” (as the term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the

 

5

 

 

Association or the Company representing 25% or more of the combined voting power
of such outstanding securities, except for any securities purchased by any
employee stock ownership plan or trust established by the Association or the
Company; or

 

(B)         individuals who constitute the Board on the Effective Date (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the
Effective Date whose election was approved by a vote of at least three-quarters
of the directors comprising the Incumbent Board, or whose nomination for
election by stockholders of the Association or the Company was approved by the
same Nominating Committee serving under an Incumbent Board, shall be, for
purposes of this subsection (B), considered as though they were members of the
Incumbent Board; or

 

(C)         a sale of all or substantially all the assets of the Association or
the Company, or a plan of reorganization, merger, consolidation, or similar
transaction occurs in which the security holders of the Association or the
Company immediately prior to the consummation of the transaction do not own at
least 50.1% of the securities of the surviving entity to be outstanding upon
consummation of the transaction; or

 

(D)         a proxy statement is issued soliciting proxies from stockholders of
the Association or the Company by someone other than the current management of
the Association or the Company of the Association, seeking stockholder approval
of a plan of reorganization, merger or consolidation of the Association or the
Company, or similar transaction with one or more corporations as a result of
which the outstanding shares of the class of securities then subject to the plan
are to be exchanged for or converted into cash or property or securities not
issued by the Association or the Company; or

 

(E)         a tender offer is made for 25% or more of the voting securities of
the Association or the Company, and stockholders owning beneficially or of
record 25% or more of the outstanding securities of the Association or the
Company have tendered or offered to sell their shares pursuant to such tender
offer and such tendered shares have been accepted by the tender offeror.

 

(F)         Notwithstanding anything herein to the contrary, a Change in Control
shall not be deemed to have occurred in connection with the initial
reorganization and conversion of the Association to a stock Association as a
subsidiary of the Company.

 

(c)   Upon the occurrence of a Change in Control followed within twelve (12)
months by the Executive’s termination of employment for any reason other than
Cause, Executive shall receive as severance pay or liquidated damages, or both,
a lump sum cash payment equal to the Base Salary that Executive would be
entitled to for the remaining unexpired term of the

 

6

 

 

Agreement, provided that the amount of the payment shall not be less than twelve
(12) months of Base Salary. Such payment shall be paid in a lump sum within ten
(10) days of the Executive’s Separation from Service (within the meaning of
Section 409A of the Code) and shall not be reduced in the event Executive
obtains other employment following the Event of Termination.

 

(d)   Upon the occurrence of a Change in Control followed within twelve (12)
months by the Executive’s termination of employment for any reason other than
Cause, the Association (or its successor) shall provide nontaxable medical and
dental coverage substantially comparable, as reasonably available, to the
coverage maintained by the Association for Executive prior to his termination,
with the Executive paying his share of the employee premiums, except to the
extent such coverage may be changed in its application to all Association
employees and then the coverage provided to Executive shall be commensurate with
such changed coverage. Such coverage shall cease twelve (12) months following
the termination of Executive’s employment.

 

(e)   Notwithstanding the preceding paragraphs of this Section 5, in the event
that the aggregate payments or benefits to be made or afforded to Executive in
the event of a Change in Control would be deemed to include an “excess parachute
payment” under Section 280G of the Internal Revenue Code or any successor
thereto, then such payments or benefits shall be reduced to an amount, the value
of which is one dollar ($1.00) less than an amount equal to three (3) times
Executive’s “base amount,” as determined in accordance with Section 280G of the
Code. In the event a reduction is necessary, then the cash severance payable by
the Association pursuant to Section 5 shall be reduced by the minimum amount
necessary to result in no portion of the payments and benefits payable by the
Association under Section 5 being non-deductible to the Association pursuant to
Section 280G of the Code and subject to excise tax imposed under Section 4999 of
the Code.

 

6.TERMINATION FOR DISABILITY OR DEATH.

 

(a)   The provisions of Sections 6(b) and 6(c) shall apply upon the termination
of the Executive’s employment based on Disability. Section 6(d) shall apply in
the event of the Executive’s death during the term of this Agreement.

 

(b)   Termination of Executive’s employment based on “Disability” shall be
construed to comply with Section 409A of the Internal Revenue Code and shall be
deemed to have occurred if: (i) Executive is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death, or last for a continuous
period of not less than 12 months; (ii) by reason of any medically determinable
physical or mental impairment that can be expected to result in death, or last
for a continuous period of not less than 12 months, Executive is receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Association or the Company;
or (iii) Executive is determined to be totally disabled by the Social Security
Administration. Upon the determination that Executive has suffered a Disability,
disability payments hereunder shall commence within thirty (30) days.

 

(c)   Upon the termination of the Executive’s employment due to Disability,
Executive shall be entitled to receive benefits under any short-term or
long-term disability plan maintained by the Association. To the extent such
benefits are less than eighty percent (80%) of Executive’s

 

7

 

 

Base Salary, the Association shall pay Executive an amount equal to the
difference between such disability plan benefits and eighty percent (80%) of
Executive’s Base Salary for one (1) year following the termination of his
employment due to Disability, which shall be payable in accordance with the
regular payroll practices of the Association.

 

(d)          In the event of Executive’s death during the term of this
Agreement, his estate, legal representatives or named beneficiaries (as directed
by Executive in writing) shall receive any life insurance benefits that
Executive’s beneficiaries may be entitled to receive under any employee benefit
plan maintained by the Association for the benefit of the Executive. To the
extent such benefits are less than twelve (12) months of Executive’s Base
Salary, the Association shall pay an amount equal to the difference between such
life insurance benefits and twelve months of Executive’s Base Salary by lump sum
within thirty (30) days of the date of death.

 

7.TERMINATION UPON RETIREMENT.

 

Termination of Executive’s employment based on “Retirement” shall mean
termination of Executive’s employment at any time after Executive reaches age 65
or in accordance with any retirement policy established by the Board with
Executive’s consent with respect to him. Upon termination of Executive based on
Retirement, no amounts or benefits shall be due Executive under this Agreement,
and Executive shall be entitled to all benefits under any retirement plan of the
Association and other plans to which Executive is a party.

 

8.TERMINATION FOR CAUSE.

 

(a)   The Association may terminate Executive’s employment at any time, but any
termination other than termination for “Cause,” as defined herein, shall not
prejudice Executive’s right to compensation or other benefits under this
Agreement. Executive shall have no right to receive compensation or other
benefits for any period after termination for “Cause.” The term “Cause” as used
herein, shall exist when there has been a good faith determination by the Board
that there shall have occurred one or more of the following events with respect
to the Executive:

 

(1)personal dishonesty;

 

(2)incompetence;

 

(3)willful misconduct;

 

(4)breach of fiduciary duty involving personal profit;

 

(5)material breach of the Association’s Code of Ethics;

 

(6)material violation of the Sarbanes-Oxley requirements for officers of public
companies that in the reasonable opinion of the Board will likely cause
substantial financial harm or substantial injury to the reputation of the
Association;

 

(7)intentional failure to perform stated duties under this Agreement after
written notice thereof from the Board;

 

8

 

 

(8)willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) that reflect adversely on the reputation of the
Association, any felony conviction, any violation of law involving moral
turpitude, or any violation of a final cease-and-desist order; or

 

(9)material breach by Executive of any provision of this Agreement.

 

Notwithstanding the foregoing, Cause shall not be deemed to exist unless there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board at a meeting of the Board called and held for the purpose (after
reasonable notice to the Executive and an opportunity for the Executive to be
heard before the Board), finding that in the good faith opinion of the Board the
Executive was guilty of conduct described above and specifying the particulars
thereof. Prior to holding a meeting at which the Board is to make a final
determination whether Cause exists, if the Board determines in good faith at a
meeting of the Board, by not less than a majority of its entire membership, that
there is probable cause for it to find that the Executive was guilty of conduct
constituting Cause as described above, the Board may suspend the Executive from
his duties hereunder for a reasonable period of time not to exceed fourteen (14)
days pending a further meeting at which the Executive shall be given the
opportunity to be heard before the Board. Upon a finding of Cause, the Board
shall deliver to the Executive a Notice of Termination, as more fully described
in Section 9 below.

 

(b)          For purposes of this Section 8, no act or failure to act, on the
part of Executive, shall be considered “willful” unless it is done, or omitted
to be done, by Executive in bad faith or without reasonable belief that
Executive’s action or omission was in the best interests of the Association. Any
act, or failure to act, based upon the direction of the Board or based upon the
advice of counsel for the Association shall be conclusively presumed to be done,
or omitted to be done, by Executive in good faith and in the best interests of
the Association.

 

9.NOTICE.

 

(a)   Any purported termination by the Association for Cause shall be
communicated by Notice of Termination to Executive. If, within thirty (30) days
after any Notice of Termination for Cause is given, Executive notifies the
Association that a dispute exists concerning the termination, the parties shall
promptly proceed to arbitration, as provided in Section 19. Notwithstanding the
pendency of any such dispute, the Association shall discontinue paying
Executive’s compensation until the dispute is finally resolved in accordance
with this Agreement. If it is determined that Executive is entitled to
compensation and benefits under Section 4 or 5, the payment of such compensation
and benefits by the Association shall commence immediately following the date of
resolution by arbitration, with interest due Executive on the cash amount that
would have been paid pending arbitration (at the prime rate as published in The
Wall Street Journal from time to time).

 

(b)   Any other purported termination by the Association or by Executive shall
be communicated by a “Notice of Termination” (as defined in Section 9(c)) to the
other party. If, within thirty (30) days after any Notice of Termination is
given, the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, the parties

 

9

 

 

shall promptly proceed to arbitration as provided in Section 19. Notwithstanding
the pendency of any such dispute, the Association shall continue to pay
Executive his Base Salary, and other compensation and benefits in effect when
the notice giving rise to the dispute was given (except as to termination of
Executive for Cause); provided, however, that such payments and benefits shall
not continue beyond the date that is 12 months from the date the Notice of
Termination is given. In the event the voluntary termination by Executive of his
employment is disputed by the Association, and if it is determined in
arbitration that Executive is not entitled to termination benefits pursuant to
this Agreement, he shall return all cash payments made to his pending resolution
by arbitration, with interest thereon at the prime rate as published in The Wall
Street Journal from time to time, if it is determined in arbitration that
Executive’s voluntary termination of employment was not taken in good faith and
not in the reasonable belief that grounds existed for his voluntary termination.
If it is determined that Executive is entitled to receive severance benefits
under this Agreement, then any continuation of Base Salary and other
compensation and benefits made to Executive under this Section 9 shall offset
the amount of any severance benefits that are due to Executive under this
Agreement.

 

(c)   For purposes of this Agreement, a “Notice of Termination” shall mean a
written notice that shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.

 

10.POST-TERMINATION OBLIGATIONS.

 

(a)   Executive hereby covenants and agrees that, for a period of one year
following his termination of employment with the Association, he shall not,
without the written consent of the Association, either directly or indirectly:

 

(i)          solicit, offer employment to, or take any other action intended (or
that a reasonable person acting in like circumstances would expect) to have the
effect of causing any officer or employee of the Association or the Company, or
any of their respective subsidiaries or affiliates, to terminate his or her
employment and accept employment or become affiliated with, or provide services
for compensation in any capacity whatsoever to, any business whatsoever that
competes with the business of the Association or the Company, or any of their
direct or indirect subsidiaries or affiliates or has headquarters or offices
within fifteen (15) miles of the locations in which the Association or the
Company has business operations or has filed an application for regulatory
approval to establish an office;

 

(ii)         become an officer, employee, consultant, director, independent
contractor, agent, sole proprietor, joint venturer, greater than 5% equity owner
or stockholder, partner or trustee of any savings association, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other financial services entity or business that competes with the business of
the Association or its affiliates or has headquarters or offices within fifteen
(15) miles of the locations in which the Association or the Company has business
operations or has filed an application for regulatory approval to establish an
office; provided, however, that this restriction shall not apply if

 

10

 

 

Executive’s employment is terminated following a Change in Control or if
Executive does not have any right to or waives (or returns to the Association)
any payments under Section 4 hereof; or

 

(b)           As used in this Agreement, “Confidential Information” means
information belonging to the Association which is of value to the Association in
the course of conducting its business and the disclosure of which could result
in a competitive or other disadvantage to the Association. Confidential
Information includes, without limitation, financial information, reports, and
forecasts; inventions, improvements and other intellectual property; trade
secrets; know-how; designs, processes or formulae; software; market or sales
information or plans; customer lists; and business plans, prospects and
opportunities (such as possible acquisitions or dispositions of businesses or
facilities) which have been discussed or considered by the management of the
Association. Confidential Information includes information developed by the
Executive in the course of the Executive’s employment by the Association, as
well as other information to which the Executive may have access in connection
with the Executive’s employment. Confidential Information also includes the
confidential information of others with which the Association has a business
relationship. Notwithstanding the foregoing, Confidential Information does not
include information in the public domain. The Executive understands and agrees
that the Executive’s employment creates a relationship of confidence and trust
between the Executive and the Association with respect to all Confidential
Information. At all times, both during the Executive’s employment with the
Association and after its termination, the Executive will keep in confidence and
trust all such Confidential Information, and will not use or disclose any such
Confidential Information without the written consent of the Association, except
as may be necessary in the ordinary course of performing the Executive’s duties
to the Association.

 

(c)          Executive shall, upon reasonable notice, furnish such information
and assistance to the Association as may reasonably be required by the
Association, in connection with any litigation in which it or any of its
subsidiaries or affiliates is, or may become, a party; provided, however, that
Executive shall not be required to provide information or assistance with
respect to any litigation between the Executive and the Association or any of
its subsidiaries or affiliates.

 

(d)          All payments and benefits to Executive under this Agreement shall
be subject to Executive’s compliance with this Section 10. The parties hereto,
recognizing that irreparable injury will result to the Association, its business
and property in the event of Executive’s breach of this Section 10, agree that,
in the event of any such breach by Executive, the Association will be entitled,
in addition to any other remedies and damages available, to an injunction to
restrain the violation hereof by Executive and all persons acting for or with
Executive. Executive represents and admits that Executive’s experience and
capabilities are such that Executive can obtain employment in a business engaged
in other lines and/or of a different nature than the Association, and that the
enforcement of a remedy by way of injunction will not prevent Executive from
earning a livelihood. Nothing herein will be construed as prohibiting the
Association or the Company from pursuing any other remedies available to them
for such breach or threatened breach, including the recovery of damages from
Executive.

 

11

 

 

11.SOURCE OF PAYMENTS.

 

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Association. The Company may accede to this
Agreement but only for the purposed of guaranteeing payment and provision of all
amounts and benefits due hereunder to Executive.

 

12.EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

 

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Association or any
predecessor of the Association and Executive, except that this Agreement shall
not affect or operate to reduce any benefit or compensation inuring to Executive
of a kind elsewhere provided. No provision of this Agreement shall be
interpreted to mean that Executive is subject to receiving fewer benefits than
those available to her without reference to this Agreement.

 

13.NO ATTACHMENT; BINDING ON SUCCESSORS.

 

(a)   Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null,
void, and of no effect.

 

(b)   This Agreement shall be binding upon, and inure to the benefit of,
Executive and the Association and their respective successors and assigns.

 

14.MODIFICATION AND WAIVER.

 

(a)   This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

 

(b)   No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future as to any act other than that specifically
waived.

 

15.REQUIRED PROVISIONS.

 

(a)          The Association may terminate Executive’s employment at any time,
but any termination by the Board other than termination for Cause shall not
prejudice Executive’s right to compensation or other benefits under this
Agreement. Executive shall have no right to receive compensation or other
benefits for any period after termination for Cause.

 

(b)          If Executive is suspended from office and/or temporarily prohibited
from participating in the conduct of the Association’s affairs by a notice
served under Section 8(e)(3)

 

12

 

 

[12 USC §1818(e)(3)] or 8(g)(1) [12 USC §1818(g)(1)] of the Federal Deposit
Insurance Act, the Association’s obligations under this contract shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Association may in its
discretion (i) pay Executive all or part of the compensation withheld while its
contract obligations were suspended and (ii) reinstate (in whole or in part) any
of its obligations which were suspended.

 

(c)          If Executive is removed and/or permanently prohibited from
participating in the conduct of the Association’s affairs by an order issued
under Section 8(e)(4) [12 USC §1818(e)(4)] or 8(g)(1) [12 USC §1818(g)(1)] of
the Federal Deposit Insurance Act, all obligations of the Association under this
Agreement shall terminate as of the effective date of the order, but vested
rights of the contracting parties shall not be affected.

 

(d)          If the Association is in default as defined in Section 3(x)(1) [12
USC §1813(x)(1)] of the Federal Deposit Insurance Act, all obligations of the
Association under this Agreement shall terminate as of the date of default, but
this paragraph shall not affect any vested rights of the contracting parties.

 

(e)          All obligations under this Agreement shall be terminated, except to
the extent determined that continuation of the contract is necessary for the
continued operation of the Association, (i) by either the Office of the
Comptroller of the Currency or the Board of Governors of the Federal Reserve
System (collectively, the “Regulator”) or his or his designee, at the time the
FDIC enters into an agreement to provide assistance to or on behalf of the
Association under the authority contained in Section 13(c) [12 USC §1823(c)] of
the Federal Deposit Insurance Act; or (ii) by the Regulator or his or his
designee at the time the Regulator or his or his designee approves a supervisory
merger to resolve problems related to operation of the Association or when the
Association is determined by the Regulator to be in an unsafe or unsound
condition. Any rights of the parties that have already vested, however, shall
not be affected by such action.

 

(f)          Notwithstanding anything herein contained to the contrary, any
payments to Executive by the Association or the Company, whether pursuant to
this Agreement or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1828(k), and the regulations promulgated thereunder in 12 C.F.R. Part
359.

 

16.SEVERABILITY.

 

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

17.HEADINGS FOR REFERENCE ONLY.

 

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

13

 

 

18.GOVERNING LAW.

 

This Agreement shall be governed by the laws of the State of New York except to
the extent superseded by federal law.

 

19.ARBITRATION.

 

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
panel of three arbitrators sitting in a location selected by Executive within
fifty (50) miles from the main office of the Association, in accordance with the
rules of the American Arbitration Association’s National Rules for the
Resolution of Employment Disputes (“National Rules”) then in effect. One
arbitrator shall be selected by Executive, one arbitrator shall be selected by
the Association and the third arbitrator shall be selected by the arbitrators
selected by the parties. If the arbitrators are unable to agree within fifteen
(15) days upon a third arbitrator, the arbitrator shall be appointed for them
from a panel of arbitrators selected in accordance with the National Rules.
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.

 

20.INDEMNIFICATION.

 

(a)   Executive shall be provided with coverage under a standard directors’ and
officers’ liability insurance policy, and shall be indemnified for the term of
this Agreement and for a period of six years thereafter to the fullest extent
permitted under applicable law against all expenses and liabilities reasonably
incurred by him in connection with or arising out of any action, suit or
proceeding in which he may be involved by reason of his having been a director
or officer of the Association or any affiliate (whether or not he continues to
be a director or officer at the time of incurring such expenses or liabilities),
such expenses and liabilities to include, but not be limited to, judgments,
court costs and attorneys’ fees and the cost of reasonable settlements (such
settlements must be approved by the Board), provided, however, Executive shall
not be indemnified or reimbursed for legal expenses or liabilities incurred in
connection with an action, suit or proceeding arising from any illegal or
fraudulent act committed by Executive. Any such indemnification shall be made
consistent with Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C.
§1828(k), and the regulations issued thereunder in 12 C.F.R. Part 359.

 

(b)          Any indemnification by the Association shall be subject to
compliance with any applicable regulations of the Federal Deposit Insurance
Corporation.

 

21.Notice.

 

For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below:

 

14

 

 

To the Association: Sunnyside Federal Savings and Loan Association of Irvington
  56 Main Street   Irvington, New York 10533     To Executive: Edward Lipkus  
At the address last appearing on   the personnel records of the Association

 

15

 

 

SIGNATURES

 

IN WITNESS WHEREOF, the Association and the Company have caused this Agreement
to be executed by their duly authorized representatives, and Executive has
signed this Agreement, on the date first above written.

 

 

 

SUNNYSIDE FEDERAL SAVINGS AND LOAN ASSOCIATION             By: /s/ Timothy D.
Sullivan       Chairman of the Board             SUNNYSIDE BANCORP, INC.        
    By: /s/ Timothy D. Sullivan       Chairman of the Board            
EXECUTIVE             /s/ Edward Lipkus     Edward Lipkus  

 

16

 

